Citation Nr: 0532923	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
GERD and assigned an initial noncompensable evaluation, 
effective December 1, 2002.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was before the Board in May 2004, it was 
remanded for further development and adjudication.  

After further development, the RO, in a May 2005 rating 
decision, increased the evaluation of the veteran's GERD to 
10 percent disabling, effective December 1, 2002.

As the appeal regarding the evaluation of the veteran's 
service-connected GERD involves an original claim, the Board 
has framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

The veteran's GERD is not productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substantial arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114; Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in January 
2003, May 2004, and July 2005, provided the veteran with 
notice of the types of evidence needed in order to 
substantiate a claim of entitlement to service connection 
and, subsequently, his claim for an increased rating.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was informed of his responsibility to identify, 
or submit directly to VA, medical evidence that shows that 
the veteran has a current injury or disease that began in 
service or is related thereto.  The veteran was told that 
this evidence may consist of medical records or medical 
opinions.  In addition, the veteran was informed that he 
needed to provide evidence showing that his service-connected 
GERD had increased in severity.  The veteran was also invited 
to submit evidence to VA to help substantiate his appeal, 
including evidence in the veteran's possession.  

Here, the Board notes that, because service connection has 
since been established, 38 U.S.C. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the veteran's claim of entitlement 
to a higher initial evaluation for his condition.  VAOPGCPREC 
8-2003 (2003).  A review of the record also makes clear that 
the veteran was informed of the requirements of the VCAA in 
other letters and documents forwarded to the veteran in 
connection with his claims, including, the July 2003 rating 
decision and the March 2004 Statement of the Case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
statements and evidence submitted by the veteran indicate 
that he was aware that he needed to submit evidence that his 
condition had worsened.  To decide the appeal on these facts 
would not be prejudicial error to the veteran.

By way of a March 2003 rating decision, a May 2003 Statement 
of the Case, and a May 2005 Supplemental Statement of the 
Case, the veteran was advised of the basic law and 
regulations governing his claim, and the basis for the 
decisions regarding his claim.  These documents, along with 
additional letters forwarded to the veteran by the RO, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical records, VA examination reports, and statements 
submitted by the veteran in support of the claim.  In 
addition, this matter has been remanded for additional 
development, including a VA examination and additional 
medical records, both of which have subsequently been 
associated with the veteran's file.  Under the circumstances 
of this case, the Board finds that VA undertook reasonable 
development with respect to the veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial disability rating in excess
of 10 percent for GERD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

The veteran's GERD is currently evaluated as 10 percent 
disabling pursuant to Diagnostic Code 7346.  Under these 
criteria, a 10 percent evaluation is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is warranted where the 
condition is productive of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substantial arm or shoulder pain, productive 
of considerable impairment of health.  Finally, a maximum 60 
percent evaluation is warranted where the condition is 
productive of symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

After a careful review of the record, the Board finds that 
the evidence of record does not supports an evaluation in 
excess of 10 percent for the veteran's service-connected GERD 
under Diagnostic Code 7346.  

In January 2003, the veteran was afforded a VA examination in 
connection with his claim.  During the examination, the 
veteran was noted to have a chronic cough in 1996, treated 
with Zantac.  The veteran also indicated that he had some 
regurgitative acid problems, mostly when he is postprandial, 
not related to position.  The veteran reported no black or 
bloody stools and no nausea or vomiting.  An upper 
gastrointestinal series taken in connection with the 
examination revealed no evidence of spontaneous reflux during 
the examination and was noted to be an unremarkable UGI 
series.  The veteran was diagnosed with gastroesophageal 
reflux disease by history with normal UGI.

Private medical records of the veteran's care have also been 
associated with the veteran's file.  A November 2003 
treatment note from the veteran's private physician indicated 
that this GERD was "stable."  

Finally, in October 2004, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
indicated that he had reviewed the veteran's claims file in 
connection with the examination.  The veteran indicated that 
he first began having trouble with his stomach in 1998, and 
he noted that he had difficulty swallowing related to spicy 
foods.  The veteran also related that he developed a 
persistent cough beginning in approximately March 1999.  
Asthma was ruled out and gastroesophageal reflux was 
suspected.  He was give a prescription for Zantac and told to 
avoid spicy foods and caffeine.  The veteran also reported 
frequent heartburn and substernal and left shoulder pain, 
starting in January 2003.  The veteran indicated that at 
times the pain was so severe that it interfered with his left 
arm movement.  The veteran denied any history of hematemesis 
or melena, and was noted to have no history of nausea of 
vomiting.  The veteran stated that if he fails to take his 
medication, he develops a nocturnal nonproductive cough.  The 
veteran was diagnosed with gastroesophageal reflux, 
controlled by medication.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for GERD is not warranted.  In order to 
warrant a 30 percent evaluation under Diagnostic Code 7346, 
the veteran's GERD must be productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substantial arm or shoulder 
pain, productive of considerable impairment of health.  While 
the veteran's condition was noted to be productive of 
persistent cough, frequent heartburn and substernal and left 
shoulder pain, the veteran denied any history of hematemesis 
or melena, and has no history of nausea of vomiting.  There 
is no evidence of persistently recurrent epigastric distress 
with dysphagia, pyrosis, or regurgitation, and the veteran's 
symptoms noted above, while not insignificant, cannot be said 
to be productive of considerable impairment of health.

Based on the foregoing, the 10 percent evaluation for the 
veteran's GERD is continued.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).







ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


